DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 10/11/2021 for application 16537836.  Claims 3, 5, 11, & 19-20 are canceled by Applicant.  Claims 1-2, 4, 6-10, 12-18, & 21 are pending.  Claims 7, 9-10, 12-14, & 16-18 were previously withdrawn from consideration.

Election/Restrictions
Claims 1 & 8 are allowable in view of the examiner’s amendment below. The restriction requirement, as set forth in the Office action mailed on 4/27/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between apparatus and method groups, as outlined in the requirement mailed 4/27/2021, is withdrawn because the method claims have been rejoined and amended to include all limitations of an allowable apparatus claim.  The election of species requirement is maintained because the allowed independent claims are directed to the elected embodiment and are not generic to other embodiments (i.e. the independent claims recite features that are excluded in the other species).  Claims 16-18, directed to a method for sealing, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Response to Arguments
Applicant’s arguments concerning claims 1 & 8 have been fully considered and are persuasive in view of Applicant’s amendments to the claims and the indication of allowable subject matter in the non-final Office action mailed 7/9/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heidi Hood on 10/14/2021.
The application has been amended as follows: 
IN THE CLAIMS:
7. - - CANCELED - - 

8.  A combustor assembly for a gas turbine engine, comprising: 
a combustor dome defining a first groove and a second groove; 
a first heat shield having an edge; 
a second heat shield having an edge; and 
a seal extending from the edge of the first heat shield to the edge of the second heat shield, the seal having a plunger comprising: 

a second contact portion contacting the edge of the second heat shield edge,  
a connecting portion connecting the first portion and the second portion, 
a first leg received within the first groove, and 
a second leg received within the second groove, 
wherein the first contact portion and the second contact portion project away from the connecting portion.  

9. - - CANCELED - - 

10. - - CANCELED - - 

12. - - CANCELED - - 

13. - - CANCELED - - 

14. - - CANCELED - - 

in a combustor assembly, the combustor assembly comprising a combustor dome, a first heat shield having an edge, and an adjacent second heat shield having an edge, the method comprising: 
providing a seal that extends from the edge of [[one]] the first heat shield to the edge of [[an]] the adjacent second heat shield such that the seal spans a gap between the [[one]] first heat shield and the adjacent second heat shield, 
wherein each heat shield is formed from a ceramic matrix composite (CMC) material such that each heat shield is a CMC heat shield, 
wherein the seal comprises a plunger having a first leg and a second leg, the first leg received within a first groove defined in [[a]] the combustor dome of the combustor assembly and the second leg received within a second groove defined in the combustor dome, the plunger positioned in contact with the first heat shield and the adjacent second heat shield.  

Allowable Subject Matter
Claims 1-2, 4, 6, 8, 15-18, & 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
See the reasons for allowance included in the non-final Office action mailed 7/9/2021.  Additionally, while there are seals in gas turbine engines that have legs inserted into grooves (Tiemann 6705832, Tiemann 20030012643, Maghon 20030010038).  The seals taught by these references, however, do not extend from a dome to contact two heat shields for sealing a gap between the heat shields.  Tiemann’s seals may extend from grooves in respective components of a turbine section of a gas turbine engine but do not extend to another component (though this would still be the reverse configuration to what is claimed, since the grooves in Tiemann are in the adjacent components rather than a component to which those are mounted).  Maghon’s seal also has grooves in the heat shields, rather than in a carrying structure, but Maghon teaches away from extending the seal all the way from the heat shields to the carrying structure because doing so would prevent cooling air from flowing from one heat shield to another (para. [0047]).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741